Citation Nr: 1044612	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  07-24 418A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a lower back disability to 
include arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The Veteran had active service from December 1973 to April 1980.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Montgomery, Alabama.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran has come before the VA asking that service connection 
be granted for a lower back disability to include arthritis.  He 
has stated that while he was on active duty, he injured his back 
for which he received treatment from the military medical 
authorities.  He then had continuing symptoms of pain after 
service and now suffers from a disability of the back.  It is the 
Veteran's contention that the condition he now suffers therefrom 
is the result of the injury he experienced while on active duty.

The Veteran's service medical treatment records confirm that the 
Veteran complained of back pain and tenderness while he was on 
active duty.  This occurred in 1976 and 1977.  However, when he 
underwent his end-of-enlistment discharge physical, comments were 
not made, nor were complaints recorded, concerning any chronic 
(vice acute) condition of the lower back.  

The private medical records show that in February 1996, the 
Veteran injured his lower back while unloading soda from a truck.  
In April 2002, while working, the Veteran was rearranging a 
pallet on a truck he was driving when he felt a sharp pain the 
lower back.  After going to a health care provider for care, he 
was diagnosed as a compressed disc and L4-5 along with a disc 
bulge at L5-S1.  A lumbar discectomy was performed.  

Following the Veteran's claim for benefits, he underwent a VA 
examination of his back in March 2006.  Prior to the exam, the 
Veteran's claims folder was not reviewed.  Upon completion of the 
examination, the Veteran was diagnosed as suffering from 
degenerative osteoarthritis of L5, mild, without compression 
fractures with mild functional limitation.  An etiological 
opinion was not provided.  

The duty to assist includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The case of McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.  A further review of the claims folder indicates 
that a VA medical doctor or expert has not provided any comments 
on the assertions made by the Veteran.  Due to the examiner's 
failure to review the history and provide a medical opinion, the 
examination report is insufficient and must be returned.  

The Veteran also submitted a favorable disability determination 
from the Social Security Administration.  As the favorable 
decision was in part based on the Veteran's claimed lower back 
condition, the medical records relied upon by the SSA should be 
obtained.  In that regard, the Court of Appeals for Veterans 
Claims (Court) has held that VA's duty to assist encompasses 
obtaining medical records that supported an SSA award of 
disability benefits as they may contain information relevant to 
VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 
(1992).  Those records should be requested and associated with 
the Veteran's claims file.

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that 
VA has constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, and that such 
documents are thus constructively part of the record before the 
Secretary and the Board, even where they are not actually before 
the adjudicating body.  The Veteran asserted in an October 2005 
statement that he began receiving medical care at the Montgomery 
VA Medical Center beginning in 1980.  While the RO associated VA 
medical records with the claims file that date from 2004 to 2006, 
it does not appear that any earlier records were requested.  Such 
development should be undertaken on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Request, directly from the SSA, 
complete copies of any determination on a 
claim for disability benefits from that 
agency, together with the medical records 
that served as the basis for any such 
determination.  All attempts to fulfill 
this development should be documented in 
the claims file.  If the records are not 
ultimately obtained the Veteran should be 
informed pursuant to 38 C.F.R. § 3.159(e).

2.  Request medical records from the 
Montgomery VA Medical Center pertaining to 
the Veteran that date from 1980 to 2004.  
In addition, the RO/AMC should associate 
with the claims folder VA medical records 
dating from March 2006.  If VA medical 
records dating from 1980 are not ultimately 
obtained, the Veteran should be informed 
pursuant to 38 C.F.R. § 3.159(e).  

3.  After the above steps are complete, the 
RO/AMC should return the VA examination 
report of March 2006.  The claims file must 
be made available to, and reviewed by, the 
examiner, and the report must reflect that 
the claims file was reviewed.  The examiner 
who conducted the examination, or another 
qualified practitioner, should provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that the Veteran's current lower 
back disability began in service or is 
related to service.  In that regard, it is 
noted that the service treatment records 
show treatment of a low back condition and 
the Veteran has credibly reported that he 
had continuing symptoms of low back pain 
after his discharge from service.  

If the original examiner or other qualified 
medical practitioner determines that 
another examination should be completed, 
such should be accomplished before an 
opinion is provided.  All indicated tests 
should be performed, and all findings 
reported in detail.  A complete rationale 
for the opinion must be set forth in the 
examination report.

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

4.  Following completion of the foregoing, 
the RO/AMC must review the examination 
report and ensure that the above requested 
development action has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  See Stegall v. West, 
11 Vet. App. 268 (1998).

5.  Thereafter, the RO/AMC should re-
adjudicate the issue on appeal.  If the 
benefit sought on appeal remains denied, 
the Veteran and the accredited 
representative should be provided a 
supplemental statement of the case (SSOC), 
including all the evidence received since 
the July 2008 SSOC.  The SSOC must contain 
notice of all relevant actions taken on the 
claim for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.  Thereafter, the case should be 
returned to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of this 
case.  The Veteran need take no action unless otherwise notified.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


